ON REHEARING.
When the decision in this case was originally rendered, it was stated that since the general demurrer had been properly sustained, under the rulings made in the preceding divisions of the opinion, the question whether the oral contract would or would not be valid under the statute of frauds, under some new and different form of procedure which might hereafter .be adopted, was not for the court to determine on the present pleadings. However, on the grant of a rehearing, in order more thoroughly to consider the rulings as originally made, the case has been reconsidered in its entirety. In adhering to our former rulings, we have reached the further conclusion that since the judgment of the trial court was based upon both grounds of the defendant’s demurrer, one of which expressly raised the question as to the statute of frauds, both questions should be adjudicated by this court. Under the statute of frauds (Code of 1933, § 20-401, par. 7), any contract for the sale of goods, wares, and merchandise to the amount of $50 or more, unless the buyer shall accept part of the goods sold and actually receive the same, or give something in earnest to bind the bargain, or in part payment thereof, in order to be binding, must be in writing. The *519alleged contract of sale, forming the basis of the instant suit for the purchase-price of certain goods, not having been in writing, was invalid under the provisions of the statute of frauds. As was held by this court in M. C. Kiser Co. v. Rosenbloom, 41 Ga. App. 183 (152 S. E. 273) : “A delivery of goods to a common carrier will not,- without more, constitute a delivery to the purchaser within the purview of that provision of the statute of frauds which refers to the sale of goods to the amount of more than $50, where the buyer has not accepted and actually received a part of the goods sold, or given something in earnest to bind the bargain or in part payment.” In that case it was said by this court that regardless of any possible contrary ruling in Castlen v. Marshburn, supra, the doctrine announced in the Kiser case was in accordance with the decision of the Supreme Court in Denmead v. Glass, 30 Ga. 637 (2). See also Baer v. Hooks, 40 Ga. App. 425 (supra). In other words, a delivery to a common carrier for even unconditional delivery to a consignee can not, at one and the same time, both create a valid contract and operate as a delivery thereunder. If a contract conforming to the statute of frauds already existed, unconditional delivery to the carrier would amount to delivery to the consignee; but in the absence of such a valid agreement, even an unconditional delivery to the carrier for delivery to the consignee amounts to nothing more than a tender.

Judgment affirmed.


Stephens and Sutton, JJ., concur.